Exhibit 21.1 Subsidiaries of SeaWorld Entertainment, Inc. Name Jurisdiction of Incorporation/Organization SeaWorld Parks& Entertainment, Inc. Delaware SeaWorld Parks& Entertainment LLC Delaware Sea World LLC Delaware SWBG Orlando Corporate Operations Group, LLC Florida SEA Holdings I, LLC Florida Sea World of Florida LLC Florida Sea World of Texas LLC Delaware Langhorne Food Services LLC Delaware SeaWorld Parks& Entertainment International, Inc. Delaware SeaWorld of Texas Holdings, LLC Texas SeaWorld of Texas Management, LLC Texas SeaWorld of Texas Beverage, LLC Texas
